Citation Nr: 1309127	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  05-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine, lumbar myositis and diffuse bulging disc, prior to August 15, 2005, and to an initial rating higher than 40 percent from August 15, 2005.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The Veteran had unverified active service from May 2002 through November 2002, verified service from February 2003 through November 2003, and the records reflect a two-month period of duty of unverified character from March 1980 to May 1980; the Veteran had 20 years of inactive reserve component service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that granted service connection for DJD, lumbar spine, lumbar myositis, diffuse bulging disc, rated 10 percent, effective November 26, 2003 (the day following the Veteran's separation from service).

In a September 2005 rating decision, the RO granted an increased evaluation of 40 percent for his back disability, effective August 15, 2005 (the date of a VA examination).  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In November 2007, March 2010, December 2010, and April 2012 the Board remanded this claim for additional development.

Finally, a review of the Veteran's Virtual VA electronic file reveals that a May 2010 rating decision granted entitlement to a total disability rating due to individual unemployability, effective from May 11, 2009.


FINDINGS OF FACT

1.  For the period prior to August 15, 2005, the Veteran's lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees, or less, or combined range of thoracolumbar motion 120 degrees or less; nor does the evidence demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes are not shown nor are separately ratable neurological symptoms; and the spine is not ankylosed.  

2.  From August 15, 2005, the Veteran's lumbar spine disability is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine and separately ratable neurological symptoms, or incapacitating episodes of intervertebral disc syndrome are not shown.


CONCLUSION OF LAW

Initial ratings in excess of 10 percent prior to August 15, 2005 and/or 40 percent from that date are not warranted for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to these issues. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Also, the Veteran was afforded several VA examinations, and pursuant to the most recent April 2012 Board remand, he was examined in May 2012, to evaluate the severity of his low back disability.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the low back symptomatology in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his low back symptoms have materially increased in severity since the most recent evaluation. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board also finds that there was substantial compliance with the most recent April 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in the April 2012 remand the Board directed the AMC/RO to request, obtain and associate with the claims file any available records from any private providers as well as any outstanding VA treatment records.  Furthermore, the AMC/RO was to afford the Veteran a VA examination to determine the severity of his service-connected back disability.  The examiner was to identify and completely describe all current symptomatology, including any neurological symptoms.  Additionally, all range of motion studies were to include notations as to the degree of motion at which the Veteran experiences pain.

Upon remand, the VA treatment records were associated electronically with the claims file.  Moreover, as noted, the Veteran was afforded a VA evaluation in May 2012.

Finally, the Veteran was provided a supplemental statement of the case in November 2012, consistent with the Board's remand directives.  

For these reasons, the Board finds that the April 2012 remand directives have been substantially complied with as to the issues disposed of in this decision.  Therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  "Staged" ratings have been assigned for the Veteran's service-connected lumbar spine disability by the RO, and both "stages" are under consideration.

Given the nature of the present claim for higher initial ratings, the Board has considered all evidence of severity since the effective date for the award of service connection for November 2003.  

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

Intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a. 

Note (1) to this regulation provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

VA records dated from November 2002 to April 2012 show, among others, continued treatment for the Veteran's low back disability; however, most of the records do not document range of motion studies.

On March 2004 VA examination, the Veteran reported constant low back pain, despite pain medication, pain with prolonged standing, sitting, walking approximately half a mile.  He reported that the pain is localized to the mid back and to his post anterior hip and coccyx.  He also reported numbness of the low back; however he denied lower extremity symptoms.  The Veteran denied fecal or urinary incontinence.  The Veteran also reported erectile dysfunction.  The Veteran indicated that during flare-ups he experiences increased pain, decreased range of motion of the low back, and increased functional impairment.  The Veteran reported that he was independent with his activities of daily living.  

Physical examination revealed that the Veteran ambulates with erect posture, equal step and normal cadence; he required no assistive devices.  Range of motion studies revealed forward flexion to 79 degrees with pain noted throughout; extension was to 15 degrees; bilateral lateral bending was to 20 degrees each; and bilateral lateral rotation was to 30 degrees each.  The examiner noted that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive testing use or during flare-ups.  There was moderate to severe myositis, flat lumbar lordosis; the Veteran exhibited normal gait.  

Neurological examination revealed intact pinprick to light touch in bilateral lower extremities L1 through S2 dermatomes bilaterally; muscle manual strength test is 5/5, L1 through S1 myotomes bilaterally; there was no atrophies of lower extremities; deep tendon reflexes were +2 patellar; +2 Achilles bilaterally; straight leg raise test, Lasegue's test were negative.  There was no vertebral fracture.  The Veteran had not had any incapacitating episodes.  Based on a February 2004 MRI study, the diagnoses were DJD, lumbar spine; lumbar myositis; diffuse bulging disc, lumbar spine.

On August 2005 VA examination, the Veteran reported low back pain with radiation to the mid spine and its onset with locking and radiation of the pain to his ankles.  The Veteran reported tingling of the plantar aspect of the feet.  He denied any history of bowel or urinary incontinence.  The Veteran reported that during the last year he has had acute low back pain on seven occasions and the pain lasted for two to two and a half hours; he was absent from work due to acute low back pain and right knee pain on more than ten occasions within the last year.  The Veteran reported that he was able to walk unaided; he uses a thoracolumbar brace; he was able to walk for 15 minutes; that although he was independent with most of his activities of daily living, he required help from his wife on occasion to perform actions like putting on his socks and shoes, and washing back and feet.  He currently works in a cemetery, and reported that he has difficulty lifting, prolonged sitting while doing paper work, and receiving merchandise.  He reported that he was no longer able to run or lift weights in a gym.  He indicated that he was able to drive for 15 to 20 minutes.  

Physical examination revealed that the Veteran's low back was adequately positioned.  Range of motion studies revealed forward flexion to 15 degrees; extension on the right and left lateral flexion and rotations equal 0 to 20 degrees.  The examiner was unable to definitely determine if the Veteran was experiencing additional limitation with pain, fatigue, weakness or lack of endurance following repetitive testing due to the Veteran was claiming severe pain upon light palpation, and refused to do additional maneuvers.  The examiner palpated a lumbar spasm; the Veteran exhibited severe weakness of the left ankle; dorsiflexion muscle, tibialis anterior and left ankle plantar flexion muscle gastrocnemius are graded 2/5.  There were no postural abnormalities of the thoracolumbar spine or fixed deformities.  

Neurological evaluation revealed diminished pinprick and smooth sensation in the legs not following any specific dermatomal pattern; there was no muscle atrophy of the lower extremities; there was normal muscle tone on lower extremities; muscle reflexes, patellar, ankle reflexes were attempted but not reported because the Veteran was unable to relax, although he was cooperative; Goldwaith sign was positive bilaterally; straight leg raising and Lasegue's sign was negative bilaterally.  The Veteran reported that he was given one certificate for bedrest by his primary care provider on one occasion for three days.  The diagnoses were DJD lumbar spine, lumbar myositis and bulging disc.

On December 2009 VA examination, the Veteran reported that since his last examination he has more difficulty completing his activities of daily living such as bathing and toileting.  He indicated that his pain intensity is a 9 out of a 10.  He reported that his pain radiates to his mid spine and coccyx.  The Veteran reported severe weekly flare-ups lasting about 1-2 days.  The Veteran reported that during the flare-ups, he is unable to perform any activity.  

Physical examination revealed the Veteran had a normal gait; there was no gibbus, kyphosis, list, scoliosis, reverse lordosis, or ankylosis, there was lumbar lordosis, there was muscle spasm bilaterally; there was no atrophy, there was bilateral guarding; there was noted pain with motion; there was bilateral tenderness; there was no weakness.  Motor examination was normal.  Sensory examination was normal.  Reflex examination revealed that knee jerk was 1+ bilaterally; ankle jerk was 1+ bilaterally; and bilateral plantar reflexes were normal.  

Range of motion studies revealed flexion was to 30 degrees; extension, bilateral lateral flexion, and bilateral lateral rotation was to 20 degrees; the examiner noted that there was objective evidence of pain on active motion; and objective evidence of pain following repetitive motion, but there was no additional limitations after three repetitions of range of motion, and Lasegue's sign was negative.  The diagnoses were mild DJD, lumbar spine and DJD, lumbar myositis and bulging disc.

On April 2010 VA examination, the Veteran reported lumbar spinal pain that was deep and stabbing.  He indicated that he has limitations with bending or activities that require neck movements.  The Veteran denied any incapacitating episodes.  Physical examination revealed that the Veteran's head position was normal; his gait was antalgic with increased swing phase at the right leg; there was evidence of lumbar flattening; there was no evidence of spine ankylosis; there was evidence of spasm, guarding, pain with motion, and tenderness.  Range of motion studies revealed flexion to 40 degrees; extension and bilateral lateral flexion was to 15 degrees; bilateral lateral rotation was to 20 degrees.  There was objective evidence of pain following repetitive motion; but no additional limitations after three repetitions of range of motion.  Lasegue's sign was negative.  X-rays of the lumbar spine revealed paravertebral muscle spasm and thoracolumbar spondylosis.

On March 2011 VA examination, the Veteran continued to complain of constant lumbar spine pain.  Range of motion studies revealed forward flexion was to 30 degrees; extension, bilateral lateral flexion, and right lateral rotation was to 20 degrees; left lateral rotation was to 10 degrees.

On April 2011 VA physical therapy outpatient visit, range of motion studies revealed lumbar forward flexion was 0 to 35 degrees and lateral flexion was to 8 degrees bilaterally.

On May 2012 VA examination, range of motion studies reveal forward flexion to 30 degrees with objective evidence of painful motion beginning at 20 degrees; extension was to 20 degrees with objective evidence of painful motion beginning at 10 degrees; bilateral lateral flexion was to 20 degrees each with objective evidence of painful motion beginning at 15 degrees; bilateral lateral rotation was to 25 degrees with objective evidence of painful motion beginning at 15 degrees.  There was no additional range of motion loss noted with repetitive testing.  There was no noted radiculopathy; there was no incapacitating episodes; neurological evaluation was normal.  The examiner noted that the Veteran's thoracolumbar spine condition impacts his ability to work in that he would be restricted with bending.

Higher initial rating in excess of 10 percent prior to August 15, 2005

On careful review of the record, the Board finds no basis for an initial increased evaluation during the period in question.

Incapacitating episodes of disc disease are neither shown, nor have such been alleged.  Thoracolumbar forward flexion has been greater than to 60 degrees, and the combined ranges of motion have exceeded 120 degrees.  There was no additional loss of motion due to pain and the Veteran has not complained of muscle spasm; spasm was not noted on the March 2004 examination.  Severe guarding likewise was not noted.  The spine is not ankylosed.  The evidence did not reveal any additional separately ratable neurological symptoms.  The disability picture presented does not warrant an initial rating in excess of 10 percent under any applicable criteria.

A rating in excess of 40 from August 15, 2005

From August 15, 2005, the medical evidence of record does not show any ankylosis of the thoracolumbar spine, much less the unfavorable ankylosis that would warrant the next higher, 50 percent, rating.  VA examinations have consistently documented that there was no ankylosis of the thoracolumbar spine noted.  For instance, forward flexion motion, albeit painful, started at 20 degrees when the Veteran was examined in May 2012.  This motion demonstrates that the spine is not ankylosed.  Consequently, the next higher (50 percent) rating under the General Formula criteria is not warranted.  The examination did not reveal any additional separately ratable neurological symptoms.

Furthermore, while the Veteran reported during the August 2005 VA examination that he was given one certificate for bedrest by his primary care provider on one occasion for three days, the Board notes, that such would not warrant a rating in excess of the 40 percent currently assigned based on incapacitating episodes; as three days does not encompass the total duration of 6 weeks that is needed in order to warrant the next higher (60 percent) rating under the Formula for IVDS criteria.  Notably, the Veteran denied incapacitating episodes during subsequent VA examinations, and on the May 2012 examination neurological examination was normal.  

In summary, symptoms of the Veteran's lumbar spine disability have not met the schedular criteria for the next higher (50 percent rating) at any time since August 15, 2005.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012). 

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. See Thun v. Shinseki, 572 F.3d 1366 (2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. See Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the lumbar spine disability, referral for extra-schedular consideration is not in order.

While the Veteran has asserted that the severity of his pain warrants increased ratings, pain is specifically contemplated by the rating schedule. The rating schedule notes that ratings are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Moreover, in the rating schedule, pain is contemplated in the Board's application of 38 C.F.R. §§ 4.40, 4.45, and 4.59. Accordingly, as the Veteran's symptoms are entirely contemplated by the rating schedule, no extraschedular referral is warranted. 


ORDER

An initial rating higher than 10 percent for service-connected DJD of the lumbar spine, lumbar myositis and diffuse bulging disc, prior to August 15, 2005, and to an initial rating higher than 40 percent from August 15, 2005 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


